DETAILED ACTION
The receipt is acknowledged of applicants after final amendment filed 06/03/2022, and request for RCE filed 06/30/2022.

The after final amendment filed 06/03/2022 has been entered.  

Claims 1-5 and 11-33 previously presented. Claims 34 and 35 has been added by the attached proposed amendment. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney of record , Sandra Lee, on 07/29/2022.
The application has been amended as follows:
a)	Claims are amended according to the attached “Proposed Amendment” requested by the examiner, (See interview summery).
	b) The title of the application has been changed by the examiner to more descriptive title that is indicative of the invention to which the claims are directed. The new title is as follows:
	“Devices and Methods for Local Delivery of Tacrolimus 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present claims are directed to a device for local delivery of tacrolimus comprises a polymeric matrix comprises an effective amount of a biodegradable polymer and tacrolimus  wherein the polymeric matrix is in a form of an electrospun nerve wrap having a Young’s modulus between from about 5 MPa to about 50 MPa, suture retention strength of at least 100 gram-force, an ultimate stress of from about 3 MPa to about 9 MPa, and a strain at break between from about 50% to about 300%; wherein the electrospun nerve wrap is impregnated with the tacrolimus in an amount of from about 1 mg to about 100 mg, wherein the tacrolimus and biodegradable polymer are impregnated in a weight ratio of from about 1:20 to about 1:50 in the electrospun nerve wrap. The only reference teaches nerve wrap is Sarhane, however does not teach tacrolimus and does not teach electrospun biodegradable polymers impregnated with tacrolimus. El-Kurdi and Doshi teach electrospun biodegradable polymer, however, do not teach nerve wrap. Doshi mention tacrolimus within many drugs as an active agent to be impregnated in biodegradable polymer, however, not mentioning nerve wrap. None of the cited references teaches impregnation of tacrolimus into electrospun biodegradable nerve wrap, and hence none of the cited reference teaches the claimed ratio of the biodegradable polymer to tacrolimus. Even the references that teach electrospun biodegradable polymer incorporated a drug, El-Kurdi and Doshi, none of them teaches amount of the drug and polymer, therefore, do not teach the claimed ratio. The only reference that teaches amount of tacrolimus is Tajdaran that teaches 12 mg, however not impregnated in electrospun nerve wrap comprising biodegradable polymer as claimed, rather encapsulated in microcapsules. Further, applicants showed in the specification that the claimed properties of the claimed biodegradable polymer is due to the loaded tacrolimus in amount of 10-20 mg, Figure 4, and paragraph [0117]. None of the other cited references teach the claimed ratio of biodegradable polymer and tacrolimus. The cited references in combination does not teach all the limitations of the instantly claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 1 as amended is allowable. The restriction requirement between claims 1, 11, 18, and 22, as set forth in the Office action mailed on 10/22/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of groups I through IV is withdrawn.  Claims 11-35, directed to method of using the device of claim 1 and method of making the device of claim 1 no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-5 and 11-35 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./